TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 20, 2018



                                    NO. 03-17-00397-CV


       Whitney Brewster, Executive Director, Texas Department of Motor Vehicles;
             and Jeremiah Kuntz, Director, Vehicle Titles and Registration,
                   Texas Department of Motor Vehicles, Appellants

                                              v.

                    Auto Title Service and Marilyn E. Miiller, Appellees


           APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND DISMISSED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on June 9, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the district court’s order and renders judgment

dismissing ATS’s cause. The appellees shall pay all costs relating to this appeal, both in this

Court and in the court below.